COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION TO EXTEND TIME

Appellate case name:        Roy Castillo v. The State of Texas

Appellate case numbers:     01-19-00485-CR

Trial court case number:    1577118

Trial court:                351st District Court of Harris County

        Appellant Roy Castillo has filed a motion to extend time to file a motion for
rehearing of the Court’s memorandum opinion and judgment affirming appellant’s
conviction for the offense of escaping from custody while charged with a felony offense.
“A motion for rehearing may be filed within 15 days after the court of appeals’ judgment
or order is rendered.” TEX. R. APP. P. 49.1. This deadline may be extended if a motion to
extend time is filed “no later than 15 days after the last date for filing the motion” for
rehearing. TEX. R. APP. P. 49.8. The Court’s judgment in this appeal issued on June 15,
2021. Thus, the deadline to file a motion for rehearing was June 30, 2021, and the deadline
to file a motion to extend time was July 15, 2021. TEX. R. APP. P. 49.1, 49.8. Appellant did
not file a motion for rehearing, but he filed a motion to extend time on July 30, 2021.
Because appellant filed the motion to extend time after July 15, 2021, the motion was not
timely. Accordingly, the Court denies appellant’s motion to extend time as untimely.

       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually     Acting for the Court

Date: August 24, 2021